This is the second appeal in this case. See Everett v. State, 25 Ala. App. 432, 148 So. 171.
Appellant, in a brief filed pro se., in a rather plaintive manner, would present for our consideration, as a reason for the reversal of the judgment of conviction, the fact that the prosecution was prompted from unworthy motives — from the fact, as he states it, he is a "Wet Democrat."
Well, we believe "Wet Democrats" should be protected in their legal rights, but as to who started this prosecution, or why they started it, we are persuaded is no concern of ours. See Boulden v. State, 102 Ala. 78, 15 So. 341.
Appellant himself admits in his brief that the testimony adduced on the trial "made a jury question" — meaning that the question of his guilt vel non was properly submitted to the jury.
The exceptions — three, we believe — reserved on the taking of testimony are patently, and obviously, without merit.
There appears, nowhere, a prejudicially erroneous ruling; and the judgment is affirmed.
Affirmed.